DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Remarks
The amendment dated 4/29/2022 has been considered and entered into the record.  Claim 13, from which all other examined claims depend, now requires an adhesion between the middle layer and electrically insulating second material to be weaker than an adhesion between the middle layer and the first material.  The new requirement is not provided for in Alvarez et al.  Accordingly, the previous rejection based upon Alvarez et al. is withdrawn for the reasons set forth in Applicant’s remarks dated 4/29/2022.  

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1–12, which are directed to a non-elected without traverse.  Accordingly, claims 1–12 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CANCEL claims 1–12.


Allowable Subject Matter
Claims 13–16, 20 and 21 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art of record fails to teach or suggest an insulated nanofiber conductor comprising:   continuous nanofiber collection including an assembly of nanofibers oriented so as to extend along a longitudinal axis of the insulated nanofiber conductor and having an outside surface and an inside portion; a first material infiltrated into the inside portion of the nanofiber collection, wherein the outside surface of the nanofiber collection is substantially free of the first material and the first material is electrically conductive; a second material coating the outside surface of the nanofiber collection, wherein the second material is electrically insulating; and a middle layer disposed on the outside surface of the nanofiber collection between the electrically conductive first material and the electrically insulating second material, wherein the middle layer comprises a material that is compositionally different from the electrically insulating second material and first material, and an adhesion between the middle layer and the electrically insulating second material is weaker than an adhesion between the middle layer and the first material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786